Ellsworth, J.
This is an original proceéding, before this court, arising out of an information'in the nature of quo warranto, presented by the State, on the relation of'Thomas H. Poole', against Amasa P. .Peake. Those allegations of the information that) in' *102the view of the majority of the court, are material and controlling, are to the effect that on January 7, 1907, E. Y. Sarles, then Governor of the state of North Dakota, appointed the relator to the office of Adjutant General of said state, and issued to him a commission wherein he was designated as Adjutant General of the state of North Dakota with the rank of brigadier general; that relator accepted said appointment and commission, and immediately thereafter, on the same day, qualified by taking the oath of office and giving the bond required by law, and at all times since has acted as the Adjutant General of the state of North Dakota, and has not been removed from such office by the sentence or judgment of a court martial.
The information then sets out, at length, certain orders made on January 7, 1999, by John Burke, the successor in office, as Governor of North Dakota, of E. Y. Sarles, by whom relator’s appointment was made. The evident purpose and intent of these orders was to relieve relator from further service as Adjutant General, and from further active duty as an officer of the state militia, and to place him on the retired list of the North Dakota National Guard. Relator, so the information recites, protested against the authority of the Governor to make these orders, and refused to obey any of them or in any manner to recognize the validity thereof. Thereupon, on January 12, 1909, Governor Burke issued to the respondent, Amasa P. Peake, a commission as Adjutant General of the state of North Dakota, with the rank of brigadier general, such appointment to date from January 7, 1909; and said Peake claiming the right, pursuant to such' appointment and commission, to exercise the functions and powers of the office of Adjutant General, has intruded into said office and is interfering with and to a great extent preventing relator from properly discharging the duties of said office, to the great detriment of the public service, the disturbance of peace and good order, and the great prejudice of military discipline.
Relator’s information, with the consent of the Attorney General that he might initiate the proceeding in the name of the state, was filed in this court, and a writ issued and directed to the respondent, Peake, requiring him to appear before this court and answer the information and make full disclosure of his right to intrude into and exercise the powers and duties of Adjutant General of this state and to exclude the relator therefrom.
*103In response to the mandate of the writ, respondent appeared and presented an answer in which, at considerable length, he traverses some parts of relator’s information and admits others. Hie alleges many facts in explanation and justification of the course of Governor Burke in making the orders dated January 7, 1909, but the only part of respondent’s return that bears with material force on the points controlling the decision of the case are the allegations to the effect that on the 12th day of January, 1909, Governor Burke, pursuant to and by virtue of sections 1720 and 17-21, Rev. Codes 1905, appointed and commissioned the respondent as Adjutant General of North Dakota for a term of two years, ending January 7, 1911; and that, “pursuant to the said appointment and commission, respondent accepted said appointment and commission, and has filed his bond and in all other respects qualified in the manner and form prescribed by law, and has entered upon and assumed the duties of said office by virtue of said appointment and commission, and now is the duly appointed, commissioned, qualified and acting Adjutant General of North Dakota.”
Upon the information as presented and the return of respondent thereto, a hearing before this court was had, in which relator and respondent appeared by counsel, and an elaborate argument of the issues arising in the proceeding was had. No denial of the allegation last quoted from respondent’s return was made by relator. It was, in fact, admitted that appointments had been made by Governor S-arles and Governor Burke at the times and in the manner alleged in the moving papers; and that the only material issue presented by the proceedings is that of the right to- the office of Adjutant General under the respective claims of the relator, Poole, and respondent, Peake.
The jurisdiction acquired under information in the nature of quo warranto has been most frequently exercised by the courts of "the United States for the purpose of determining disputed questions of title to public office, and- for deciding upon the proper person to hold the office and exercise its functions. High’s Extraordinary Remedies, § 623. The point being, therefore, fairly and definitely presented in a proper proceeding, it remains only for this court to determine which of the contending parties is entitled to the office, and, if it then appears that a usurper has intruded into and is holding the office, to exclude him therefrom.
*104The Adjutant General’s department in the state militia, to consist of one Adjutant General with the rank of 'brigadier general, was first provided for by the térritorial law of 1887. Chapter 100, p. 258, Laws 1887. This statute was re-enacted by the State Legislature'in 1891, and the right of appointment of the Adjutant General vested in the Governor. Chapter 86, p. 229-, Laws of 1891. The term of office is not fixed or defined by this act. In accordance with a limitation of the state Constitution, the act provides that “all commissions shall be issued by the Governor and no commissioned officer shall be removed from office except by sentence of a court-martial.”
The law of 1891, so far as it related to the Adjutant General’s department, remained unaltered until 1905, when the legislative act was pased, entitled “An act providing that all appointments to the various departments of the National Guard of the state of North Dakota shall be made from officers of the field or line.” This act, so far as its provisions áre material or in point, is in words as follows: “Whenever a vacancy shall occur in any of the departments of the National Guard of the state of North Dakota, to wit: the Adjutant General’s department, the supply department, the engineer and ordnance department, or Judge Advocate and Inspector General’s department, an officer shall be appointed and promoted thereto from the officers of the field or line of the National Guard of the state of North Dakota. No appointment to any department office shall be for a longer period than two years.” Chapter 136, p. 244, Laws 1905.
This act, if constitutional and valid, was in full force on January 7, 1907, at the time of relator’s appointment by Governor Sarles to the office of Adjutant General. The Legislative Assembly is expressly authorized by the Constitution to provide the manner of appointment or election of all militia officers, and there seems to be no question but that this includes the right to fix a stated term of office. As the act of 1995 prescribes a maximum term of two years for appointments to the office of Adjutant General, relator’s term expired on January 7, 1909, and on the appointment ánd qualification of the respondent, Peake, as his successor on January 12, 1909, his right to exercise the functions of the office fully terminated. Even assuming that relator was a “commissioned officer” within the meaning of section 192 of the state Constitution, a point which it is unnecessary in our view of the- case to decide, *105the inhibition there set forth against removal from office can have no application to an officer who attempts to retain his office after the expiration of his term.
Relator strenuously contends, however, that that portion of chapter 136, p. 244, Laws 1905, which expresses a purpose to fix a term of office, is in conflict with section 61 of the state Constitution, in that the subject of term of office is not expressed in the title of the act, and is, therefore, invalid and void.' If this contention is sound, it follows that there is no term fixed for the office of Adjutant General, and that the decision of this case depends upon other and different considerations. On the other hand, if it appears upon examination that the act is not vulnerable to the constitutional objection urged against it, it is very clear that relator’s official term expired before respondent asserted his claim to the office, and that it is not necessary to look further in order to reach a determination of the only issue arising out of this proceeding.
The question of the unconstitutionality of legislative acts by reason of the fact that the purpose or subject of the act is not expressed in the title has been before this court in a number of cases. In 1907 certain rules or principles govering the construction bf section 61 of the state Constitution were formulated by this court in the case of Powers Elevator Company v. Pottner, 16 N. D. 359, 113 N. W. 703. In the later case of State v. Burr, 16 N. D. 581, 113 N. W. 705, these principles were further elaborated, and, as announced in these cases, have become a rule of construction on which the bar and parties generally in any manner affected by the operation of this constitutional provision are entitled to rely. A rule of construction so announced, and acted upon for such length of time that it may be said to be fairly settled, should not now be altered or lightly considered unless, in the view of the court as at present constituted, it is opposed to sound principle or better reason. These rules, while a decided innovation upon the principles of construction followed in the earlier cases decided by this court, proceed upon a broad and liberal policy, and are supported by the great mass of later authority. They should, therefore, be applied to the determination of the point presented by this proceeding.
Accordingly, the principles that will be followed as guides in the construction of section 61 of the state Constitution are as follows: (1) The law will not be declared unconstitutional on account of the defect pointed out in the title, unless it is clearly so. (2) The title *106will be liberally construed, and not in a strict or technical manner. (3) If the provisions of the act are germane to .the expressions of the title, the law will be upheld. (4) Conflict with the constitutional provision must be clear and palpable, and, in case of doubt as to whether the subject is expressed in the title, the law will be upheld.
These rules of construction apply to all legislative acts without distinction. Relator contends that the title to chapter 1'3<6, p. 244, Laws 1905, is a restrictive title, in that by its terms it limits appointment to the various departmental offices of the state militia to officers from the field and line, and that, when a purpose to limit or restrict is thus expressed in the title, the rule requiring liberal construction does not apply. It is true that when the evident purpose of a legislative act is restrictive its provisions are, as a rule, strictly construed. To extend this rule of construction from the body to the title of the act is, however, an apparent misapplication of a proper rule. For the purpose of determining the constitutionality of an act under section 61, no classification of titles has the countenance of any standard authority; and all titles, whether provisions of the act are general, specific, remedial, or restrictive, are alike to be liberally and not technically construed.
Under a broad and liberal construction, the words of the title, “appointments to the various departments of the National Guard of the state of North Dakota,” express a purpose to prescribe a term of official service. The context indicates that the word “appointments” is used in the sense of designation to- or selection for public office. With this signification the word is used not only as meaning the office or service to which one is appointed, but “as denoting the right or privilege conferred by an appointment.” Bouvier’s Law Diet. As the very essence of the right and privilege .conferred by an appointment to- public office consists in its duration, or, in other words, its term or tenure, it follows that the subject of term of office is fairly included in a broad signification of the word “appointment.” A person reading a title in which the words, “appointment to public office,” are used, will be apprised of and will naturally look for provisions of the act defining and regulating the term of office.
Further than this, the subject, term of office, is not, in any sense, foreign to or independent of the purpose expressed by the title of the act. On the other hand, the subjects, appointment and term, *107when both considered in connection with public office, are so intimately related that the mind automatically reverts from one to the other. Therefore, those provisions of the act having reference to the term of office, whether or not arising by necessary implication from the expressions of the title, are so closely related or germane to it as to fall within the third principle of our rule of construction.
The title should be construed in the light of the evident object and purpose of the act. Any provision of the act which operates to further the general purpose expressed in the title will be held to be germane to it. There is an apparent general purpose throughout this act to limit the extent of the Governor’s right of appointment to the departmental offices of the state militiai. Prior to the passage of this act, he had full power of appointment, and might select his appointees from any department of the North Dakota National Guard; and the term of office was indefinite, and might extend over a period of many years. By the terms of the act, his range of selection is restricted to officers of the field and line, and, in furtherance of the same general purpose, it is provided that no appointment to any departmental office shall be for a longer period than two years. If the act, instead of being divided into two or three sections, had been expressed in a single paragraph, with section 2 attached as a proviso, in the words, “provided, however, that no appointment to any departmental office shall be for a longer period than two years,” it is improbable that any serious question would be raised that the subject of term of office is not germane to the expressions of the title. The provision of section 2 of the act would then appear in its true relation to the other parts; that is, as a further limitation upon the Governor’s power of appointment. Yet the meaning of section 2 is unaltered, and its legal effect wholly unchanged, by attaching it as a proviso to section 1 in the construction suggested.
The object and purpose of a provision such as that contained in t section 61, art. 2, of our Constitution, is to advise the Legislature and public of the substance of proposed laws -in advance of their passage, and thus prevent surprise, fraud, and the enactment of ill-considered legislation such as might result from grouping incongruous, foreign; and independent matters under one title. The purpose of such a provision is salutary; but we agree that that section of chapter T36, Laws 1905, prescribing a term of office, is *108not violative of or in palpable conflict with the terms or purpose of the provision. It is sufficient if the title, either by express words or by necessary or reasonable implication from the meaning of its terms, includes the subject and purposes of the act, and this, under the rule of construction adopted for our guidance, we believe it does. That such construction is not forced, strained, or in any sense peculiar to this court appears by reference to the following citations: State v. Cassidy, 22 Minn. 312, 21 Am. Rep. 765; Boyle v. Vanderhoof, 45 Minn. 31, 47 N. W. 396; Gaines v. Williams, 146 Ill. 450, 34 N. E. 934; Diana Shooting Club v. Lamoreaux, 114 Wis, 44, 89 N. W. 880, 91 Am. St. Rep. 808.
As it appears upon a full showing that the respondent, Amasa P. Peake, is not only entitled to .the office of Adjutant General, but is in full possession thereof, an order will be made denying the application of relator for a writ of quo warranto excluding respondent therefrom.
Writ denied.
•Carmody, J. concurs.